Citation Nr: 0126819	
Decision Date: 11/28/01    Archive Date: 12/03/01

DOCKET NO.  96-39 070	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.   

2.  Eligibility for Dependent's Educational Assistance (DEA).


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

A.D. Jackson, Counsel


INTRODUCTION

The veteran served on active duty from July 1943 to November 
1945, and from January 1948 to September 1965.  He died in 
October 1995.  The appellant is his surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of the Jackson, Mississippi, Regional 
Office (RO) of the Department of Veterans Affairs (VA).  


FINDINGS OF FACT

1.  Prior to his death, the veteran had established service 
connection for herniated nucleus pulposus, L5-S1, right, with 
osteoarthritis, rated as 60 percent disabling; peptic ulcer 
with hiatal hernia, rated as 20 percent disabling; and 
degenerative arthritis of the left and right ankles, each 
rated as 10 percent disabling.  The combined total rating was 
70 percent.

2.  The veteran's fatal lung cancer was not present during 
his active service.

3.  The veteran's fatal lung cancer is first shown many years 
subsequent to his separation from service, and is not shown 
to be related to such service.

4.  The veteran's fatal lung cancer is not shown to be the 
product of, or otherwise related to, any inservice exposure 
to asbestos.

5.  The veteran did not die of a service-connected disability 
and was not totally and permanently disabled due to service-
connected disability at the time of his death.



CONCLUSIONS OF LAW

1.  Metastatic large cell carcinoma of the lungs was not 
incurred in or aggravated by active service, nor may this 
disorder be presumed to have been incurred during such 
service.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1131, 
1137 (West 1991); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2001); 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).

2.  The claim for entitlement to educational benefits 
pursuant to Title 38, United States Code, Chapter 35 is 
without legal merit.  38 C.F.R. § 3.105(a) (2001); 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)); Sabonis v. 
Brown, 6 Vet. App. 426 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant maintains that during her husband's active 
service he worked for many years in warehouses where he was 
exposed to asbestos.  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5100 et seq. (West Supp. 2001)) became law.  This law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.

Upon careful review of the claims folder, the Board finds 
that all required notice and development action specified in 
this statute have been complied with during the pendency of 
the current appeal.  Specifically, the Board finds that the 
statement of the case (SOC), provided to both the appellant 
and her representative, specifically satisfies the 
requirement at § 5103 of the new statute.  It clearly 
notifies the appellant and her representative of the evidence 
necessary to substantiate her claim. 

Additionally, the Board finds that the duties to assist 
provided under the new statute at Section 5103(a) and 
implementing regulations, see 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a)), have also been fulfilled and 
that all evidence and records identified by the appellant as 
plausibly relevant to her pending claim have been collected 
for review.  The RO contacted the appellant in February 2001 
and advised her of the notification and evidentiary 
requirements associated with VCAA.  She indicated that she 
had no additional evidence to submit.

The veteran's service medical records, to include the reports 
of the medical examinations conducted pursuant to his 
entrance and separation from service, do not indicate the 
presence of any lung problems or complaints.  The report of 
the retirement medical examination, dated in June 1965, shows 
that his lungs and chest were clinically evaluated as normal, 
and does not reflect the presence of any lung disability, or 
history thereof.  This report also shows that an x-ray of the 
chest was negative.

Service administrative records, specifically AGO-Form-1 from 
the veteran's first period of service, shows that his 
military occupational assignments were medical basic training 
(4 months), heavy truck driver (4 months) and clerk motor 
vehicle dispatcher (20 months).  The veteran's DD Form-214 
from his second period of services discloses that his 
inservice occupation was inventory management supervisor.  

Private medical records dated in August 1995 show that the 
veteran sought treatment for chest pain in July of that year.  
Metastatic large cell carcinoma of both lungs was 
subsequently diagnosed.  He died in October 1995.  The death 
certificate does not indicate that he died in a hospital.  It 
also shows that the immediate cause of death was identified 
as metastatic large cell undifferentiated carcinoma of the 
lung of two months' duration; it does not list any other 
cause of death as either leading to death or as the 
underlying cause of death.

Prior to his death, the veteran had established service 
connection for herniated nucleus pulposus, L5-S1, right with 
osteoarthritis; peptic ulcer with hiatal hernia; and 
degenerative arthritis of the left and right ankles.

After the veteran's death, the appellant, his widow, 
submitted an application for Dependency and Indemnity 
Compensation (DIC) benefits.  In a claim for DIC benefits, 
service connection for the cause of the veteran's death may 
be granted if a disorder incurred in or aggravated by service 
caused, hastened, or contributed substantially or materially 
toward death.  38 U.S.C.A. § 1310(b); 38 C.F.R. § 3.312.  A 
service-connected disability is the principal cause of death 
if it singly, or jointly with some other conditions, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b).  A service-connected 
disability is a contributory cause of death if it contributed 
substantially or materially, combined with other causes, and 
aided or lent assistance toward death.  38 C.F.R. § 3.312(c).

In claims involving entitlement to service connection for the 
cause of a veteran's death, in situations in which service 
connection had not been established for the primary 
disability prior to death, an initial area of inquiry is 
whether the veteran's fatal disorder had been incurred in or 
aggravated by service; that is, whether that fatal disorder 
should have been service connected.  See 38 C.F.R. § 3.312.  
Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303(a).  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
Certain disabilities that are manifested subsequent to 
discharge within a specified time period are statutorily 
presumed to have been incurred during service.  38 U.S.C.A. 
§§ 1101, 1111, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  
Cancer (characterized as a malignant tumor) that is 
manifested to a compensable degree within one year following 
separation from service is presumed to have been incurred 
during service.  38 C.F.R. § 3.309(a).

In this case, the evidence, in the form of the death 
certificate, shows that the veteran died in October 1995, and 
that the immediate and sole cause of death was metastatic 
large cell carcinoma of the lung.  The question that must be 
answered, therefore, is whether the cause of death--that is, 
lung cancer--should be service connected.  The Board has 
weighed both the positive and negative evidence, and 
concludes that the preponderance of the evidence is against 
such a claim for service connection.

The veteran's service medical records do not reflect the 
presence of any lung problems, to include cancer, and it is 
particularly noted that the report of his June 1965 service 
retirement examination shows that a chest x-ray was negative.  
The medical evidence, in fact, first shows the presence of 
lung cancer in August 1995, or more than 30 years following 
his separation from service.  The medical evidence does not 
demonstrate that lung cancer had been manifested prior to 
that date, and specifically does not demonstrate that it had 
been manifested to a compensable degree (that is, 10 percent 
disabling) within one year after his separation from service 
in September 1965.

Likewise, the medical record is devoid of clinical evidence 
demonstrating that the presence of lung cancer in 1995 is 
otherwise related in any manner to the veteran's active 
service; see 38 C.F.R. § 3.303(d).  The Board is cognizant of 
the appellant's contentions, to the effect that her husband's 
fatal lung cancer was the product of inservice exposure to 
asbestos.  The clinical record, however, does not contain any 
findings that there was an etiological or causal relationship 
between his fatal disorder and any exposure to asbestos that 
he may have incurred during his service.  To the contrary, 
the medical records compiled in conjunction with the 
treatment accorded him in August 1995 do not at any time cite 
the presence of asbestosis or an asbestos-related illness, 
nor do they show that asbestos exposure was considered to be 
a possible source of the veteran's lung cancer.  

The only evidence of record that suggests a causal 
relationship between the veteran's death and service is the 
appellant's statement.  While the Board recognizes her 
sincere belief that her husband's death was related to his 
military service, it nonetheless finds that her statements 
are not sufficient competent evidence to establish the 
etiology of lung cancer.  She has not established that she 
has the requisite expertise to proffer medical opinions, and 
her assertions, as a lay person, are of little probative 
value where a medical opinion is needed, and do not serve to 
establish service connection.  A nexus between a service 
disability and the cause of the veteran's death must be 
supported by evidence.  See Caluza v. Brown, 7 Vet. App. 498 
(1995).  A lay person is not competent to make a medical 
diagnosis or to relate a medical disorder to a specific 
cause.  See Espiritu  v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Therefore, lay statements regarding a medical 
diagnosis or causation cannot constitute evidence to 
establish service connection under 38 U.S.C.A. § 5107(a), if 
the determinative issue is one of medical causation or 
medical diagnosis.  See Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993).  It must also be noted that the record does not 
substantiate the exposure history noted by the appellant.  
The veteran's service personnel records do not show that he 
had been exposed to asbestos.

Finally, the Board notes that the medical evidence does not 
demonstrate that the veteran's service-connected disorders, 
either singly or collectively, caused or hastened to cause 
his death in any manner.

In view of the foregoing, the Board must conclude that the 
preponderance of the evidence is against the appellant's 
claim of service connection for the cause of the veteran's 
death. 

DEA Chapter 35 Educational Benefits

In order for the appellant to be eligible for DEA Chapter 35 
educational benefits, she must be the surviving spouse of a 
veteran who died of a service-connected disability or who, at 
the time of death, had a total and permanent disability 
evaluation for service connected disability.  38 U.S.C.A. § 
3501; 38 C.F.R. § 21.3021(a).

As noted above, at the time of the veteran's death, service 
connection was in effect for herniated nucleus pulposus, L5-
S1, right, with osteoarthritis, rated as 60 percent 
disabling; peptic ulcer with hiatal hernia, rated as 20 
percent disabling; and degenerative arthritis of the left and 
right ankles, each rated as 10 percent disabling.  The 
combined total rating was 70 percent.  While the veteran had 
been assigned a total rating for compensation purposes due to 
individual unemployability due to service-connected disorders 
since 1988, he had not been assigned a total and permanent 
disability rating for a single service-connected disability.  
Moreover, in light of the Board's decision with regard to the 
claim for service connection for the cause of the veteran's 
death, the Board finds that the appellant's claim is without 
legal merit; thus, it should be denied.  Sabonis v. Brown, 6 
Vet. App. 426 (1994).


ORDER

The claim for service connection for the cause of the 
veteran's death is denied.

The claim for entitlement to DEA is without legal merit, and 
is dismissed.


		
	M. S. SIEGEL
	Acting Member, Board of Veterans' Appeals



 

